OPINION — AG — (1) RETAIL PACKAGE LIQUOR STORES MUST CLOSE WITHIN THE CORPORATE LIMITS OF A CITY WHEN AN ELECTION IS BEING HELD IN ANY OF THE WARDS OF THAT CITY DURING POLLING HOURS. (2) WHEN A STATE OR COUNTY ELECTION IS HELD INVOLVING ONLY ONE DISTRICT IN THE STATE OR COUNTY, ALL RETAIL PACKAGE LIQUOR STORES MUST CLOSE IN THAT DISTRICT DURING POLLING HOURS. (3) WHEN A NATIONAL OR STATE ELECTION TAKES PLACE, INVOLVING THE ENTIRE STATE, RETAIL PACKAGE LIQUOR STORES MUST CLOSE IN ALL AREAS DURING POLLING HOURS. (4) DURING A SCHOOL BOARD OR SCHOOL BOND ELECTION, RETAIL PACKAGE LIQUOR STORES MUST CLOSE WITHIN THE SCHOOL DISTRICT WITH RESPECT TO WHICH THE ELECTION IS BEING CONDUCTED. CITE: ARTICLE XXVII, SECTION 6, 37 O.S. 1971 537 [37-537](C) (INTOXICATING LIQUOR, PROHIBITION OF SALES ON CERTAIN DAYS) (WILLIAM W. GORDEN JR)